DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/11/2021 has been entered.
Status of Claims
Claims 18-32 are under examination. 
Allowable Subject Matter
Claim 21 is allowed pending resolution of the Claim Objection.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach a real-time method of monitoring a boron concentration in a nuclear reactor coolant primary piping utilizing the claimed equation, wherein the boron concentration of the coolant is determined based on converting the calculated pH of the coolant to the boron concentration of the coolant. Mohite-Patil1 teaches the equation itself but does not teach or suggest the conversion limitation, and .
Response to Amendment
Applicant’s amendments have overcome the duplicate claims objection.
Response to Arguments
Applicant's arguments per the prior art rejections of claim 18, see Remarks dated 06/11/2021, have been fully considered but they are not persuasive for the reasons detailed below.
Applicant argues (paragraph bridging pages 7–8) the following: “Mansell does not teach or suggest to measure the boron concentration…Mansell discloses that the data representing boron concentration is a necessary input…rather than disclosing boron concentration as a regularly monitored parameter…Therefore, there is clearly no teaching or suggestion in Mansell to monitor a boron concentration utilizing an acoustic signal.” 
In response, Examiner points out that Martin (not Mansell) was used to teach measuring a reactor parameter utilizing an acoustic signal. See the Examiner’s rejection of claims 18 and 21 in which Martin’s Figure 2 is cited, with acoustic sensors including transmitters T1 and T2, receivers R1 and R2, and processor 50. These are the features that are performing the claimed steps of “transmitting…receiving...comparing…and determining.” 
also teach monitoring using an acoustic signal is unpersuasive. 
In response to the argument that Mansell uses boron concentration data as merely an “input” and boron concentration itself is not monitored, Examiner notes this argument does not make sense. In order to get boron concentration data to be used as an input, the boron concentration data itself must be monitored. You cannot collect boron concentration data over a period of time without “monitoring” it. Monitoring itself is defined2 as such: “observe and check the progress or quality of (something) over a period of time.” Mansell observes and records the boron concentration data over a period of time. He does this in order to collect boron concentration data for his nuclear reactor coolant level monitoring system (title).  	See col. 6, lines 31–67 of Mansell, where he monitors boron concentration in order to calculate and monitor the coolant level: parameter CB in his Level calculation equation is “boron concentration in ppm input by the operator.” The operator must monitor the parameter of boron concentration in order to have values to input into this equation. “The operator will be able to input various measurement points….[including] boron concentrations,” col. 6, ll. 55-57. “The alarms included in the system comprise…boron concentration update alarms,” col. 6, ll. 65-67. Therefore, the nuclear reactor coolant level monitoring system of Mansell monitors boron concentration so that (1) the operator can (2) the system can set off an alarm if the boron concentration values are outside of allowable levels. 
Therefore, the argument that Mansell does not “monitor” boron concentration is not supported by Mansell’s disclosure. 

Applicant argues (page 8) that “there is no teaching or suggestion to use the attenuation of the transmitted acoustic signal to measure the boron concentration.”  	In the Examiner’s proposed combination of Martin in view of Mansell, the attenuation of the transmitted acoustic signal is indeed used to determine a known-to-be-useful reactor parameter (fluid level). The Examiner then cited Mansell as showing that boron concentration was known to be yet another example of a known-to-be-useful reactor parameter to monitor. The Examiner has additionally cited evidence within Mansell, in the DOE Fundamentals paper, as well as numerous U.S. Patents for why the ordinary skilled artisan would be motivated to take the acoustics technology of Martin and apply it to the known-to-be-useful reactor parameter of boron concentration of Mansell.  	Accordingly, the argument that there was no cited motivation is unpersuasive. 
Applicant argues (page 8) that “Mansell also inherently utilizes a manual method…and does not disclose automatically measuring a boron concentration.”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the “automatic” feature) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 	Accordingly, the argument that Mansell’s boron concentration data collection is not performed “automatically” is unpersuasive.

Applicant argues (page 9) that Mansell teaches away from employing acoustic measurements in nuclear reactors. However, in the Examiner’s combination, Martin (not Mansell) is cited for teaching a useful acoustic technology for monitoring an important parameter in a nuclear reactor. Martin is not being modified by Mansell’s opinion on ultrasonic technology. Martin is being modified by Mansell’s explicit recognition that boron concentration is an important reactor parameter to monitor. Therefore, Mansell’s speculation that ultrasonic systems are inaccurate is irrelevant.   	Accordingly, this argument is unpersuasive. 
Specification Objections
The Specification (PG Pub US 2020/0335234 A1) is objected to because:  “ph” in the equation in ¶ 22 should be “pH.” Also, some of the variables in the equation do not match the referenced Mohite-Patil3 paper—see the below Claim Objections. 
Claim Objections
Claim 21 is objected to because:  Examiner believes that some of the variables in the equation are incorrect. The Specification (PG Pub US 2020/0335234 A1) at ¶ 22 :  	the exponential expression for A1 in the Spec and Claim 21 is (0.78 pH - 1). However, in the referenced Mohite-Patil paper, the expression is (0.78 pH - 5).  	 Also, the f1 variable definition is completely different in the Spec and Claim 21 compared to the Mohite-Patil paper.  	Please compare the expressions in the Spec and in the Claim and correct them to match the Mohite-Patil paper. Examiner would not consider this to be new matter because it appears to clearly be a typographical error. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.
For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that each away from the claims. See MPEP 2141.02 VI.

Claims 18, 20, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 6,480,793) in view of Mansell (US 5,533,074).
Regarding claim 18, Martin teaches (e.g., see Fig. 2) a method capable of monitoring a boron concentration of a borated water solution (see arrows) in real-time (“coolant fluid, which is basically boron and water,” col. 1, ll. 13-14; “monitoring flow conditions in the coolant of a nuclear reactor,” abstract), comprising the steps of:  	transmitting an acoustic signal through the borated water solution (acoustic . 2);  	receiving the transmitted acoustic signal after the transmitted acoustic signal has passed through at least a portion of the borated water solution, at a known distance between a transmitter (T2) structured to transmit the acoustic signal and a receiver (R2) configured to receive the transmitted acoustic signal (see Fig. 2: receiver R2 receives acoustic signal from transmitter T2 through pipe 28, which has a known distance);  	comparing the received acoustic signal to the transmitted acoustic signal to determine an attenuation of the transmitted acoustic signal through the borated water solution (it is via comparison of the transmitted signal and the received signal, said comparison which is indicative of the attenuation, or alteration, of the signal as it moves from T2 to R2, that the desired parameter can be monitored: comparison of a transmitted acoustic signal with a received acoustic signal is described in reference to Fig. 2: “knowledge of the level of the free surface 31 is essential,” col. 6, ll. 7-8, and this area 31 is directly between transmitter T1 and its receiver R1, and, as such, “The acoustic alteration of a sonic signal by reflection or transmission through the free surface 31 provides more definitive information for measurement of the level,” col. 6, ll. 12-14); and  	determining a reactor parameter from the attenuation of the transmitted signal (the attenuation of the signal between T2 and R2 is used to determine the parameter of coolant level: “The acoustic alteration of a sonic signal by reflection or transmission through the free surface 31 provides more definitive information for measurement of the level,” col. 6, ll. 12-14).
Martin does not explicitly teach that the reactor parameter is boron concentration.
Martin teaches in col. 6, ll. 7-8 that the transmitted/received signal comparison is used to determine the parameter of “measurement of the [fluid] level.”  	Martin teaches that there are other known useful reactor parameters to measure, including parameters indicating entrained bubbles, a vortex or whirlpool formations, entrained solid particulates, and “various other conditions that affect the nuclear reactor” (col. 4, ll. 60-67).  	Martin further teaches that his monitoring method is not limited to the parameter of fluid level, but that it can also be applied to chemical systems within the reactor: “The flow condition monitor of the present invention has applications other than monitoring the coolant flow conditions…The flow condition monitor may also provide useful information in connection with the chemical volume control systems,” col. 7, l. 64 – col. 8, l. 5. 
But, among all of these different useful reactor parameters that are measured with sensors in Martin, he does not explicitly state that boron concentration is among them. 
However, Mansell does teach that boron concentration is a useful reactor parameter to monitor. Mansell is also in the art area of using sensors to monitor fluid within nuclear reactor piping (abstract) and teaches monitoring boron concentration (e.g., determining boron concentration in order to calculate coolant levels, col. 6, ll. 26-67). A purpose for this teaching is, as explained by Mansell (col. 4, ll. 46-48), because boron concentration is an important factor to monitor in nuclear power plants because it affects coolant density.
The combination of the boron concentration parameter of Mansell with the monitoring method of Martin would have produced a method wherein a transmitter sent acoustic signals across a distance of borated coolant to a receiver for the purpose of monitoring boron concentration, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Martin, a person of ordinary skill would have predicted that combining Mansell’s boron concentration with Martin’s monitoring would have produced Applicant's claimed invention of using a conventional acoustic monitoring method in order to monitor the useful reactor parameter of boron concentration. 
The skilled person’s motivation for the combination would have been the expectation of, as explained by Mansell (col. 4, ll. 46-48), because boron concentration is an important factor to monitor in nuclear power plants because it affects coolant density. 
Additionally, as is extremely well-known by the ordinary skilled artisan, monitoring boron concentration levels is important because adjusting boron concentration in the coolant is how the reactor operator adjusts reactivity in the core. This is evidenced by the DOE Fundamentals4 paper regarding “Nuclear Parameters” (page 31):
The most common soluble poison in commercial pressurized water reactors (PWR) is boric acid, which is often referred to as "soluble boron," or simply "solbor." The boric acid in the coolant decreases the thermal utilization factor, causing a decrease in reactivity. By varying the concentration of boric acid in the coolant (a process referred to as boration and dilution), the reactivity of the core can be easily varied. If the boron concentration is increased, the . If the boron concentration is reduced (dilution), positive reactivity is added. The changing of boron concentration in a PWR is a slow process and is used primarily to compensate for fuel burnout or poison buildup. The variation in boron concentration allows control rod use to be minimized, which results in a flatter flux profile over the core than can be produced by rod insertion …. This property of chemical shim limits the allowable boron concentration because any greater concentration makes the moderator temperature coefficient of reactivity positive. 


Thus, the monitoring of boron concentration in the reactor coolant was considered a fundamental tenet of introductory nuclear reactor education at the time of Applicant’s invention, as it was known that its controlled adjustment allows the operator to control core reactivity, but its concentration must be monitored to ensure it does not become too high or too low. 
Examiner provides even more evidence that it was extremely well-known in the art at the time the invention was made to monitor boron concentration in the coolant of a nuclear reactor: 
US 4,582,672 similarly states that “under normal operating conditions the boron concentration in the reactor coolant system is closely controlled,” col. 2, ll. 3-5, because if the boron concentration in the reactor coolant because “inadvertently diluted,” then “the pressure transients generated…are totally unacceptable.” Thus, the skilled artisan is clearly motivated to monitor boron concentration. 

US 9,761,335 states “Monitoring the reactor coolant system boron concentrations during plant outages is a key aspect to verifying shutdown margin and preventing an inadvertent criticality,” col. 2, ll. 43-45. 

US 6,944,254 states “The boron concentration should be monitored and boron should be added as needed to maintain the shutdown concentration,” col. 9, ll. 38-40. 

US 3,984,282 states “Water leakage is monitored by periodic analysis of the boron concentration in the pool water,” col. 12, ll. 52-53. 

US 8,489,338 states “Thus for example, in a monitoring system which involves a neutron calculation model, the estimated boron concentration is compared with the theoretical boron concentration calculated in order to check the behaviour of the neutron model. The boron concentration can also be compared with a threshold in order to detect reactivity accidents,” col. 9, l. 64 – col. 10, l. 3. 

US 4,075,059 states “equation (8) can be solved for the final reactor power level after a control rod drop by taking only two measurements: reactor power (Bi) and dissolved boron concentration (CB), both of which are variables which are normally monitored on pressurized water reactors,” col. 8, ll. 24-28. 

US 6,345,080 states “It is consequently necessary for the boron concentration in the coolant, in particular in the coolant of the primary circuit or in auxiliary circuits, to be monitored,” col. 1, ll. 26-29. 


Because Martin’s acoustic monitoring method is capable of being used to monitor lots of different useful reactor parameters, and because Mansell teaches that boron concentration was a useful reactor parameter to monitor (as well as common knowledge in the art), the combination of these teachings would have resulted in the use of a known methodology in a manner consistent with its scope. 
Moreover, the connection between acoustic signal attenuation across a body of water and boron concentration was already known in the art by the time the invention was made, as evidenced by Mohite-Patil5, who teaches an experimental determination of the attenuation of an acoustic signal in a borated water solution over the known distance (e.g., § 2 Simulation Model Absorption coefficient due to Boric Acid and discussion) because, as described by Mohite-Patil (page 21, left column)
The ordinary skilled artisan would therefore be motivated to take the acoustic monitoring method of Martin and apply it to determine the useful reactor parameter of boron concentration. 
Accordingly, claim 18 is rejected as obvious over Martin in view of Mansell. 
Regarding claim 20, the above-described combination of Martin in view of Mansell teaches all the elements of the parent claim. Additionally, as already cited above, Martin teaches using the attenuation between the transmitter and the receiver to mathematically determine the reactor parameter in real-time. 
The combination of Martin with Mansell additionally teaches obtaining the pressure and temperature of the solution at a time of transmission of the signal (Mansell, pressure transducers 40 and the presence of temperature sensors is implicit because temperature data is explicitly collected in the system of Mansell [e.g., col. 6, ll. 26-35]; “Each pressure transducer 40 issues an electrical signal carried by cable to a control area, such as the reactor control room, where the signal is fed into a controller that includes a microprocessor 30 and display,” col. 5, ll. 43-46). 
A purpose for this teaching is, as described by Mansell (col. 4, ll. 30-48 and col. 3, ll. 12-20), because temperature and pressure are important factors to monitor in nuclear power plants because of how they affect coolant density and because they can relay information about coolant levels. 
The combination of the temperature and pressure sensors of Mansell with the monitor of above-combined Martin with Mansell would have produced a method comprising a transmitter, a receiver, and pressure and temperature sensors, with data .e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of above-combined Martin with Mansell, a person of ordinary skill would have predicted that combining Mansell’s temperature and pressure sensors with above-combined Martin with Mansell's method would have produced Applicant's claimed invention of a reactor monitoring method that tracked pressure and temperature, as is extremely well-known in and pervasive throughout the nuclear art. The skilled person’s motivation for the combination would have been the expectation of, as described by Mansell (col. 4, ll. 30-48 and col. 3, ll. 12-20), because temperature and pressure are important factors to monitor in nuclear power plants because of how they affect coolant density and because they can relay information about coolant levels. Accordingly, claim 20 is rejected as obvious over Martin in view of Mansell.

Regarding claim 29, the above-described combination of Martin with Mansell renders all the elements of the parent claim obvious, including that the attenuation is used to mathematically determine the boron concentration in real-time, as was already discussed in the above response to claim 18. 
Additionally, Mansell teaches collecting temperature and pressure data and sending it to a processor for subsequent calculations:
	obtaining the pressure and temperature of the coolant at a time of transmission of the acoustic signal (Mansell has both pressure and temperature sensors: pressure .g., col. 6, ll. 26-35]); and  	using the temperature and the pressure to mathematically determine the boron concentration in real-time (all the collected data is sent to a processor, e.g., “Each pressure transducer 40 issues an electrical signal carried by cable to a control area, such as the reactor control room, where the signal is fed into a controller that includes a microprocessor 30 and display,” col. 5, ll. 43-46; “an algorithm for calculating coolant level from pressure readings from pressure transducers plus temperature and boron concentration data,” col. 6, ll. 32-34. 
The combination of the temperature and pressure readings of Mansell with the monitor of above-combined Martin with Mansell would have produced a method for monitoring boron concentration comprising transmitting, receiving, and getting pressure and temperature data, with all signals connected to a processor for performing calculations, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of above-combined Martin with Mansell, a person of ordinary skill would have predicted that combining Mansell’s temperature and pressure readings with above-combined Martin with Mansell's monitoring method would have produced Applicant's claimed invention of a reactor monitoring method that tracked pressure and temperature, as is extremely well-known in and pervasive throughout the nuclear art. The skilled person’s motivation for the combination would have been the expectation of, (col. 4, ll. 30-48 and col. 3, ll. 12-20), because temperature and pressure are important factors to monitor in nuclear power plants because of how they affect coolant density and because they can relay information about coolant levels.  
Accordingly, claim 29 is rejected as obvious over Martin in view of Mansell.

Regarding claim 30, the above-described combination of Martin with Mansell renders all the elements of the parent claim obvious. Additionally, this combination teaches wherein the acoustic transmitter is an ultrasonic transmitter (Martin, “the sensors can be ultrasonic devices that include ultrasonic transmitters,” col. 2, ll. 66-67. Accordingly, claim 30 is rejected as obvious over Martin in view of Mansell.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Martin and Mansell, as combined above, further in view of Mohite-Patil6 (Modeling of Acoustic Wave Absorption in Ocean).
Regarding claim 19, the above-described combination of Martin in view of Mansell teaches all the elements of the parent claim. 
As already cited above, Martin also teaches measuring the attenuation over the known distance in the borated water solution. 
Additionally, Martin teaches wherein the determining step compares the attenuation with a standard: “[A]ttenuations in the signal and noise detected by the first sensor can be detected by the second sensor. The signals can then be processed and compared with the acoustic characteristics of known flow conditions to determine the flow condition being detected,” col. 3, ll. 8-13.
Martin does not teach that the standard is obtained by chemically analyzing a plurality of different concentrations of boron in borated water solutions and measuring the attenuation over the known distance in each of the plurality of different concentrations of boron.
Mohite-Patil does teach this. 
Mohite-Patil is also in the art area of observing boron concentration in liquids with acoustic waves (abstract, introduction) and teaches an experimental determination of the attenuation of an acoustic signal in a borated water solution over the known distance at a plurality of known boron concentrations (e.g., § 2 Simulation Model Absorption coefficient due to Boric Acid and discussion). A purpose for this teaching is, as described by Mohite-Patil (page 21, left column), because the concentration of boron in the liquid is known to contribute to “absorption of the acoustic wave.”  
The combination of the attenuation data of Mohite-Patil with the method of above-combined Martin and Mansell would have produced a boron concentration monitoring method comprising a transmitter and a receiver whose signals were compared with known boron-acoustic wave attenuation data, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of above-combined Martin and Mansell, a person of ordinary skill would have predicted that combining Mohite-Patil’s boron concentration analysis with above-combined Martin and Mansell’s method would have produced Applicant's claimed invention of a processor that compared collected data to known data. The , as described by Mohite-Patil (page 21, left column), because the concentration of boron in the liquid is known to contribute to “absorption of the acoustic wave.”  Accordingly, claim 19 is rejected as obvious over above-combined Martin and Mansell in further view of Mohite-Patil.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587.  The examiner can normally be reached on 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/           Primary Examiner, Art Unit 3646                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the 6-page NPL reference in the file 09/02/2020. 
        2 https://www.lexico.com/definition/monitor
        3 See the 6-page NPL reference in the file 09/02/2020. 
        4 See the 4-page NPL reference in the file 09/02/2020. 
        5 See the 6-page NPL reference in the file 09/02/2020. 
        6 See the 6-page NPL reference in the file 09/02/2020.